  8:19-cv-00303-JFB-CRZ Doc # 84 Filed: 09/16/21 Page 1 of 2 - Page ID # 452




                       THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA, for the                     Case No. 8:19-cv-00303
use of ANDERSON EXCAVATING CO.,

                Plaintiff,

      v.

KIEWITPHELPS, a Joint Venture, and
TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA, a Connecticut                     ORDER OF DISMISSAL
Corporation (Bond No.                                   WITH PREJUDICE
041-SB-105826131); TRAVELERS
INDEMNITY COMPANY, a Connecticut
Corporation (Bond No.
041-SB-105826131),

                Defendants.

___________________________________
KIEWITPHELPS, a Joint Venture,

                Counterclaim Plaintiff,

      v.

ANDERSON EXCAVATING CO. and
UNIVERSAL SURETY COMPANY,

                  Counterclaim
Defendants.


      This matter is before the Court on the parties’ Stipulation of Dismissal with

Prejudice, Filing No. 83. The Court finds the stipulation should be approved and this

action should be dismissed. The parties’ pending motions to enforce settlement have

been rendered moot and will be denied.

      IT IS THEREFORE ORDERED:

      1.      The parties’ pending motions (Filing No. 77 and 80) are denied as moot.

                                          1
8:19-cv-00303-JFB-CRZ Doc # 84 Filed: 09/16/21 Page 2 of 2 - Page ID # 453




   2.    The parties’ Stipulation of Dismissal with Prejudice (Filing No. 83) is

         approved.

   3.    This action is dismissed in its entirety, with prejudice, with each party to bear

         its own attorneys’ fees and costs.

   DATED this 16th day of September 2021.



                                              BY THE COURT:

                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge




                                         2
